DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14-24 are presented for examination.
Claims 2-13 are preliminarily cancelled.
Claims 1, 14-24 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1, 14-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of US Patent No. 11,318,943 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 17, and 21 of the instant application and claims 1, 11-13 of the US Patent No. 11,318,943 B2 (Please see the Table below):

Claims of US Pat. No. 11,318,943 B2 (hereinafter ‘943)
Claims of pending Application 17/704,476
Reasoning
1. A vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; control the driving actuator based on the required driving force; control the braking actuator based on the required braking force; and correct, when a predetermined condition including at least that the vehicle is decelerating is satisfied, the required driving force and the required braking force so as to increase both of the required driving force and the required braking force simultaneously such that a sum of a magnitude of the required driving force and a magnitude of the required braking force is equal to or larger than a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle.
11. A vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; control the driving actuator based on the required driving force; control the braking actuator based on the required braking force; and correct, when a predetermined condition including at least that each of an actual speed of the vehicle and a required speed of the vehicle is smaller than a predetermined speed is satisfied, the required driving force and the required braking force so as to increase both of the required driving force and the required braking force simultaneously such that a sum of a magnitude of the required driving force and a magnitude of the required braking force is equal to or larger than a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle.

12. A vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; control the driving actuator based on the required driving force; control the braking actuator based on the required braking force; and correct, when a predetermined condition including at least that the vehicle is traveling on an uphill road is satisfied, the required driving force and the required braking force so as to increase both of the required driving force and the required braking force simultaneously such that a sum of a magnitude of the required driving force and a magnitude of the required braking force is equal to or larger than a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle.

13. A vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; control the driving actuator based on the required driving force; control the braking actuator based on the required braking force; and correct, when a predetermined condition including at least that a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle is larger than a sum of a magnitude of the required driving force and a magnitude of the required braking force is satisfied, the required driving force and the required braking force so as to increase both of the required driving force and the required braking force simultaneously such that the sum of the magnitude of the required driving force and the magnitude of the required braking force is equal to or larger than the magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle.
1. A vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; control the driving actuator based on the required driving force; control the braking actuator based on the required braking force; and increase, when a predetermined condition including at least that the vehicle is decelerating, prior to the vehicle stopping, is satisfied, both of the required driving force and the required braking force such that a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle at a position where the vehicle stops is canceled.
17. A method of controlling a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the method comprising: setting a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; controlling the driving actuator based on the required driving force; controlling the braking actuator based on the required braking force; and increasing, when a predetermined condition including at least that the vehicle is decelerating, prior to the vehicle stopping, is satisfied, both of the required driving force and the required braking force such that a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle at a position where the vehicle stops is canceled.
21. A non-transitory computer readable recording medium storing a program including executable instructions, which when executed by a processor, cause the processor to perform a method of controlling a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force, the method comprising: setting a required driving force required of the driving actuator and a required braking force required of the braking actuator, such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity acting on the vehicle in the movement direction of the vehicle; controlling the driving actuator based on the required driving force; controlling the braking actuator based on the required braking force; and increasing, when a predetermined condition including at least that the vehicle is decelerating, prior to the vehicle stopping, is satisfied, both of the required driving force and the required braking force such that a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle at a position where the vehicle stops is canceled.
Claims of ‘943 only differ from the instant application, in that the claims of ‘943 specify “the required driving force and the required braking force so as to increase both of the required driving force and the required braking force simultaneously such that a sum of a magnitude of the required driving force and a magnitude of the required braking force is equal to or larger than a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘943. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '943.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US Pub. No.: 2013/0060433 A1: hereinafter “Maruyama” ).

         Consider claim 1:
                    Maruyama teaches a vehicle control device mounted on a vehicle including a driving actuator configured to apply a driving force and a braking actuator configured to apply a braking force (See Maruyama, e.g., “When the vehicle decelerates on the ascending slope, a required brake axle torque is calculated in accordance with vehicle deceleration, so that the swinging back is suppressed...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4), the vehicle control device comprising a processor configured to: set a required driving force required of the driving actuator and a required braking force required of the braking actuator (See Maruyama, e.g., “At every predetermined control cycle, the braking/driving cooperative control portion 145 executes two degrees of freedom…required powertrain axle torque and the above-described required brake axle torque…transmits the calculated required powertrain axle torque to the powertrain ECU 12 through the on-board LAN 11, and transmits the calculated required brake axle torque to the brake ECU 13 through the on-board LAN 11...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4), such that an acceleration acting on the vehicle in a movement direction of the vehicle satisfies a required acceleration based on the required acceleration for the vehicle and a component of gravity (e.g., it is commonly known that driving force and braking force have to be more than “a component of gravity acting on the vehicle in the movement direction of the vehicle” for the vehicle to refrain from going backward on a slope) acting on the vehicle in the movement direction of the vehicle (See Maruyama, e.g., “At every predetermined control cycle, the braking/driving cooperative control portion 145 executes two degrees of freedom…required powertrain axle torque and the above-described required brake axle torque…transmits the calculated required powertrain axle torque to the powertrain ECU 12 through the on-board LAN 11, and transmits the calculated required brake axle torque to the brake ECU 13 through the on-board LAN 11...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4); control the driving actuator based on the required driving force (See Maruyama, e.g., “…a brake control device installed to a vehicle, comprising: a target acceleration setting portion for determining a target acceleration which the vehicle should achieve; and a braking/driving cooperative control portion for calculating, based on the target acceleration determined by the target acceleration setting portion, an axle torque (hereinafter referred to as a required powertrain axle torque) required to powertrain of the vehicle...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4); control the braking actuator based on the required braking force (See Maruyama, e.g., “…a brake control device installed to a vehicle, comprising: a target acceleration setting portion for determining a target acceleration which the vehicle should achieve…required to powertrain of the vehicle...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4); and increase, when a predetermined condition including at least that the vehicle is decelerating, prior to the vehicle stopping, is satisfied (See Maruyama, e.g., “…The portion 43 calculates at step 110 the required powertrain axle torque as is described above, then calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4), both of the required driving force and the required braking force such that a magnitude of the component of the gravity acting on the vehicle in the movement direction of the vehicle at a position where the vehicle stops is canceled (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”).

          Consider claim 14:
                    Maruyama teaches everything claimed as implemented above in the rejection of claim 1. In addition, Maruyama teaches wherein the processor is configured to decrease the required driving force in a case where a magnitude of the required braking force is greater than or equal to a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “…The rolling resistance is calculated by a rolling friction coefficient .mu., the weight of the vehicle M, gravitational acceleration g, and gradient .theta. of road surface. The resistance of the gravitation is a gravitational force applied in the direction opposite to the traveling direction of the vehicle when the road surface is inclined...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

          Consider claim 15:
                    Maruyama teaches everything claimed as implemented above in the rejection of claim 1. In addition, Maruyama teaches wherein the processor is configured to increase the required braking force in a case where a magnitude of the required braking force is less than a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “When the vehicle decelerates on the ascending slope, a required brake axle torque is calculated in accordance with vehicle deceleration, so that the swinging back is suppressed...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).                    

          Consider claim 16:
                    Maruyama teaches everything claimed as implemented above in the rejection of claim 1. In addition, Maruyama taches wherein the processor is configured to increase the required driving force and the required braking force such that a magnitude of the required driving force and the magnitude of the required braking force become substantially the same value (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

          Consider claim 17:
                    The claim 17 is analyzed, and thus rejected with respect to the reasonings, analysis as implemented in the rejection of claim 1.

          Consider claim 18:
                    Maruyama teaches everything claimed as implemented above in the rejection of claim 17. In addition, Maruyama taches further comprising decreasing the required driving force in a case where a magnitude of the required braking force is greater than or equal to a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “…a brake control device installed to a vehicle, comprising: a target acceleration setting portion for determining a target acceleration which the vehicle should achieve; and a braking/driving cooperative control portion for calculating, based on the target acceleration determined by the target acceleration setting portion, an axle torque (hereinafter referred to as a required powertrain axle torque) required to powertrain of the vehicle...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

          Consider claim 19:
                    Maruyama teaches everything claimed as implemented above in the rejection of claim 17. In addition, Maruyama taches further comprising increasing the required braking force in a case where a magnitude of the required braking force is less than a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).        

          Consider claim 20:
                     Maruyama teaches everything claimed as implemented above in the rejection of claim 17. In addition, Maruyama taches further comprising increasing the required driving force and the required braking force such that a magnitude of the required driving force and the magnitude of the required braking force become substantially the same value (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

          Consider claim 21:
                    The claim 21 is analyzed, and thus rejected with respect to the reasonings, analysis as implemented in the rejection of claim 1.

         Consider claim 22:
                   Maruyama teaches everything claimed as implemented above in the rejection of claim 21. In addition, Maruyama taches further comprising decreasing the required driving force in a case where a magnitude of the required braking force is greater than or equal to a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).  

          Consider claim 23:
                   Maruyama teaches everything claimed as implemented above in the rejection of claim 21. In addition, Maruyama taches further comprising increasing the required braking force in a case where a magnitude of the required braking force is less than a magnitude of the component of the gravity acting on the vehicle (e.g., it is well known that in order to move the vehicle on an ascending slope and to prevent it to back downward the ascending slope, the sum of the required driving force, and  braking force must be more than the “a component of gravity acting on the vehicle in the movement direction of the vehicle”) in the movement direction of the vehicle when a condition of the vehicle transitions from a deceleration state to a stop state after the predetermined condition is satisfied (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

          Consider claim 24:
                   Maruyama teaches everything claimed as implemented above in the rejection of claim 21. In addition, Maruyama taches further comprising increasing the required driving force and the required braking force such that a magnitude of the required driving force and the magnitude of the required braking force become substantially the same value (See Maruyama, e.g., “…calculates at step 120 the required brake axle torque as is described above, and determines whether the vehicle is on an ascending slope based on the gradient .theta. of the road surface calculated by the travel resistance calculation portion 41a...” of Abstract, ¶ [0013], ¶ [0045]-¶ [0049], ¶ [0067]-¶ [0075], and Fig. 3 elements 41-43, and Fig. 6 steps 110-150 and Fig. 7 t0-t4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Inoue et al. (US Pub. No.: 2007/0270281 AA1) teaches “A vehicle start control device executes a neutral control and a hill hold control, wherein, in the neutral control, a clutch provided in a power transmission path is brought into a slipping state or a released state to reduce the engine idling load and in the hill hold control, a brake force is generated to hold the vehicle against movement on a hill. A neutral release mode controller is employed to increase a torque transfer capacity of the clutch so that the clutch is engaged more gently when the neutral control is released under the hill hold control than in case of releasing the neutral control when the hill hold control is not executed. This suppresses generation of a shock that would be caused by engagement of the clutch when the neutral control is released under the hill hold control.”

          Bonnet et al.  (US Pat. No.: 2005/0246081 A1) teaches “A method of blocking the unintended rolling of a vehicle involves detecting any actual vehicle motion, detecting a selected transmission gear, determining whether an unintended rolling of the vehicle is occurring or is expected to occur based on the vehicle motion and the selected gear, and automatically activating a roll-blocking device such as a brake if the unintended rolling is actually occurring or expected to occur. Further operating parameters or conditions of the vehicle and a slope angle of the terrain on which the vehicle is located can additionally be taken into account in determining whether the unintended rolling is occurring or expected to occur. A system for this includes a roll-blocking device, a driving state determination arrangement, a gear recognition arrangement, and a control unit connected to the above.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667